                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

205 RUIDOSO INVESTMENTS, LLC,

       Plaintiff,

v.                                                                        No. 19-cv-0243 CG/SMV

WESTFIELD INSURANCE COMPANY,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court sua sponte, following its review of the Notice of

Removal [Doc. 1], filed by Defendant on March 20, 2019. The Court has a duty to determine

whether subject-matter jurisdiction exists sua sponte. See Tuck v. United Servs. Auto. Ass’n, 859

F.2d 842, 844 (10th Cir. 1988). The Court, having considered the Notice of Removal, the

applicable law, and being otherwise fully advised in the premises, concludes that the Notice fails

to allege the necessary facts of citizenship in order to sustain diversity jurisdiction. Therefore, the

Court will order Defendant to file an amended notice of removal no later than April 8, 2019, if the

necessary jurisdictional allegations can be made in compliance with the dictates of Rule 11 of the

Federal Rules of Civil Procedure.

                                            Background

       On March 20, 2019, Defendant filed its Notice of Removal under 28 U.S.C. § 1332.

[Doc. 1] at 1. The Notice asserts that there is complete diversity between Plaintiff and Defendant

and that the amount in controversy exceeds $75,000. Id. at 2. In support of its claim of diversity

of citizenship, Defendant alleges that it is a “resident” of Ohio and that, upon information and
belief, Plaintiff is a “resident” of New Mexico. Id. Defendant makes no allegation as to its

corporate nature, i.e., whether it is a corporation, partnership, limited liability company, or some

other type of business entity. Nor does Defendant make any allegation as to the “citizenship” of

either party. See id.

                                          Legal Standard

       The federal statute providing for the removal of cases from state to federal court was

intended to restrict rather than enlarge removal rights. Greenshields v. Warren Petroleum Corp.,

248 F.2d 61, 65 (10th Cir. 1957). Federal courts, therefore, are to strictly construe the removal

statutes and to resolve all doubts against removal. Fajen v. Found. Reserve Ins. Co., Inc., 683 F.2d

331, 333 (10th Cir. 1982). The removing party bears the burden of establishing the requirements

for federal jurisdiction. Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290 (10th Cir. 2001).

                                             Discussion

       District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. 28 U.S.C. § 1332(a) (2018). When a plaintiff files a civil action in

state court over which the federal district courts would have original jurisdiction based on diversity

of citizenship, the defendant may remove the action to federal court, provided that no defendant is

a citizen of the State in which such action is brought. See 28 U.S.C. § 1441(a), (b). Jurisdiction

under § 1332 requires diversity of citizenship. The party asserting jurisdiction must plead

citizenship distinctly and affirmatively; allegations of residence are not enough. Siloam Springs

Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015). Domicile, the equivalent

                                                  2
of state citizenship, requires more than mere residence; domicile exists only when residence is

coupled with an intention to remain in the state indefinitely. Middleton v. Stephenson, 749 F.3d

1197, 1200 (10th Cir. 2014).

       Determining the citizenship of a limited liability companies is different from

determining the citizenship of a corporation under § 1332. A corporation is deemed to be a

citizen of the state in which it is incorporated and in which it maintains its principal place of

business. See § 1332(c). Limited liability companies, however, are treated as partnerships

for citizenship purposes and are, therefore, citizens of each and every state in which any

member is a citizen. Siloam Springs, 781 F.3d at 1234.

       A notice of removal that fails to specify the necessary facts to establish diversity

jurisdiction is defective. Hendrix v. New Amsterdam Casualty Co., 390 F.2d 299, 300 (10th Cir.

1968). Technical defects, however, may be cured by amendment of the notice. See id. at 300–02

(permitting amendment of notice of removal to allege principal place of business of defendant and

citizenship, rather than mere residence, of plaintiff); Buell v. Sears, Roebuck & Co., 321 F.2d 468,

471 (10th Cir. 1963) (permitting amendment after appeal to allege corporation’s principal place of

business); see also 28 U.S.C. § 1653 (stating that defective allegations of jurisdiction may be

amended, upon terms, in the trial or appellate courts). As the Tenth Circuit explained in Hendrix,

disallowing amendment in circumstances comparable to those in this case would be “too grudging

with reference to the controlling statute [28 U.S.C. § 1653], too prone to equate imperfect

allegations of jurisdiction with the total absence of jurisdictional foundations, and would tend




                                                 3
unduly to exalt form over substance and legal flaw-picking over the orderly disposition of cases

properly committed to federal courts.” Hendrix, 390 F.2d at 301 (footnotes omitted).

       Here, the facts set forth in the Notice of Removal [Doc. 1] do not sufficiently establish the

citizenship of Plaintiff or Defendant. First, the Notice alleges the residency of the parties but does

not mention their citizenship. Relatedly, Defendant’s corporate nature—which is essential to

diversity jurisdiction—is unclear. To adequately allege its citizenship, Defendant must make its

corporate nature clear, i.e. indicate whether it is a corporation partnership, limited liability

company, or some other type of business entity. The corporate nature matters because, for

example, citizenship of a corporation is pleaded differently than citizenship of an LLC. The Court

will give Defendant the opportunity to file an amended notice of removal to properly allege the

citizenship of the parties. Defendant must allege the citizenship of each and every member of the

Plaintiff LLC. Defendant must also allege its own corporate nature and allege its state(s) of

citizenship accordingly.

       IT    IS    THEREFORE          ORDERED,         ADJUDGED,         AND      DECREED         that

Defendant amend the Notice of Removal [Doc. 1] to properly allege diversity of citizenship, if

such allegations can be made in compliance with the dictates of Rule 11 of the Federal Rules of

Civil Procedure, no later than April 8, 2019.

       IT IS FURTHER ORDERED that if such an amended notice is not filed by April 8,

2019, the Court may dismiss this action without prejudice.

       IT IS SO ORDERED.
                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge
                                                  4
